UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7835


MOSHE DAYAN AITCH,

                  Plaintiff -   Appellant,

             v.

DENISE LECHELE MAYBIN; ANETRA LASHUN SMITH; TUWANA WILLIAMS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:08-cv-02242-HMH)


Submitted:    April 23, 2009                  Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Moshe Dayan Aitch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Moshe Dayan Aitch appeals the district court’s order

dismissing       without      prejudice        his     42    U.S.C.      § 1983        (2006)

complaint.         The      district       court      referred      this       case    to     a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The   magistrate      judge       recommended        that    relief      be    denied       and

advised Aitch that failure to file timely specific objections to

this recommendation could waive appellate review of a district

court    order     based     upon        the   recommendation.             Despite         this

warning,     Aitch      failed      to     file     specific       objections         to    the

magistrate judge’s recommendation.

             The     timely       filing       of    specific       objections         to      a

magistrate       judge’s     recommendation           is     necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been        warned      of     the     consequences            of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                   Aitch

has waived appellate review by failing to timely file specific

objections      after    receiving         proper      notice.          Accordingly,         we

affirm the judgment of the district court.

             We dispense with oral argument because the facts and

legal    contentions        are   adequately         presented      in    the       materials

before    the    court     and    argument         would    not   aid    the       decisional

process.

                                                                                     AFFIRMED
                                               2